
	

113 HR 536 IH: Diverse Teachers Recruitment Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mrs. Davis of
			 California (for herself, Mr.
			 Hinojosa, Mr. Grijalva,
			 and Ms. Castor of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize the Secretary of Education to make grants for recruiting,
		  training, and retaining individuals, with a preference for individuals from
		  underrepresented groups, as teachers at public elementary and secondary
		  schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diverse Teachers Recruitment Act of
			 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Issues of teacher
			 diversity and cultural awareness are critical factors influencing the
			 achievement gap among elementary school and secondary school students and must
			 be addressed by national education policy, as recommended in the report
			 entitled Assessment of Diversity in America's Teaching Force,
			 presented by the National Collaborative on Diversity in the Teaching Force in
			 2004.
				(2)Some experts believe the lack of diversity
			 among public schoolteachers inhibits positive learning outcomes generally, and
			 can leave students in underrepresented groups without role models to whom the
			 students can relate, which may lead to poorer performance in the classroom.
			 Statistics show that for students in some underrepresented groups, a lack of
			 diversity among public school teachers contributes to lower standardized test
			 scores and lower graduation rates.
				(3)Department of
			 Education statistics confirm a lack of diversity among public schoolteachers.
			 During the school year of 2007 through 2008, an estimated 83.1 percent of
			 public schoolteachers were Caucasian, while 7.1 percent were Latino, 7 percent
			 were African-American, and 1.2 percent were Asian. Of all public
			 schoolteachers, 24.1 percent were male and 75.9 percent were female.
				(4)Teacher demographics should be sufficiently
			 diverse to provide the educational benefits described in paragraphs (1) and
			 (2), including ensuring that students have role models—
					(A)from diverse backgrounds and racial and
			 ethnic groups; and
					(B)of different genders.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to further a
			 compelling interest in obtaining the educational benefits that result,
			 particularly for schools with a concentration of individuals in 1 or more
			 categories described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), from a
			 diverse group of elementary school and secondary school teachers,
			 including—
					(A)promoting learning
			 outcomes generally, and reducing achievement gaps for diverse student bodies;
			 and
					(B)increasing student
			 cultural awareness by better preparing students for an increasingly diverse
			 workforce and society;
					(2)to provide narrowly tailored activities by
			 funding the activities for the period needed to attain meaningful numbers or a
			 critical mass of teachers who are individuals from underrepresented groups,
			 sufficient to address the low employment of teachers from such groups, and
			 offering the activities for other teachers as well; and
				(3)to remedy the
			 historically low employment among teachers in public elementary schools and
			 secondary schools who are individuals from underrepresented groups.
				3.Recruitment,
			 training, and retention of teachers, including teachers from underrepresented
			 groups
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following new part:
				
					ERecruitment,
				training, and retention of teachers, including teachers from underrepresented
				groups
						2501.Grant
				program
							(a)AuthorizationFrom amounts appropriated under section
				2505, the Secretary shall make grants on a competitive basis to eligible
				entities for—
								(1)recruitment and outreach targeted toward
				recruiting individuals from underrepresented groups as teachers at public
				elementary schools and secondary schools; and
								(2)providing training
				(on promoting learning outcomes, reducing achievement gaps for diverse student
				bodies, and increasing student cultural awareness) and retention incentives
				(other than retention rights) to teachers at public elementary schools and
				secondary schools.
								(b)EligibilityThe
				Secretary may only make a grant under subsection (a) to an eligible entity
				that—
								(1)serves schools
				that have difficulty in—
									(A)recruitment and outreach targeted toward
				recruiting individuals from underrepresented groups as teachers; and
									(B)training and
				retaining such individuals as teachers; and
									(2)submits an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require, including—
									(A)a description of
				how the eligible entity through the activities the entity carries out with the
				grant funds—
										(i)will seek to
				conduct recruitment and outreach targeted toward recruiting individuals from
				underrepresented groups as teachers; and
										(ii)will provide training and retention
				activities to all teachers at eligible elementary and secondary schools;
										(B)a description of
				the difficulty conducting recruitment and outreach targeted toward, and
				training and retaining, individuals from underrepresented groups experienced by
				the schools served by the eligible entity; and
									(C)information—
										(i)demonstrating the
				educational benefits that the activities are designed to provide, resulting
				from a diverse group of elementary school and secondary school teachers,
				including—
											(I)promoting positive
				learning outcomes generally, and reducing achievement gaps for diverse student
				bodies; and
											(II)increasing
				student cultural awareness by better preparing students for an increasingly
				diverse workforce and society; and
											(ii)demonstrating
				that the schools involved do not have a sufficiently diverse group of teachers
				to provide the benefits.
										(c)PriorityIn
				making grants under subsection (a), the Secretary shall give priority
				to—
								(1)eligible entities (or consortia of eligible
				entities) that serve the most high-need schools; and
								(2)eligible entities (or consortia of eligible
				entities) that serve schools with concentrations of students in 1 or more
				categories described in section 1111(b)(2)(C)(v)(II) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)) in their
				student populations.
								(d)Use of
				fundsAn eligible entity shall use funds received under this
				section to conduct the recruitment and outreach described in subsection (a)(1),
				which may include—
								(1)promotional and informational activities at
				institutions of higher education that serve large numbers of individuals from
				underrepresented groups;
								(2)promotional and
				informational activities targeted toward candidates who are—
									(A)in career fields
				other than teaching; and
									(B)individuals from
				underrepresented groups;
									(3)promotional and
				informational activities targeted toward undergraduate students who graduated
				from a high school located within the eligible entity; and
								(4)provision of funds to cover travel or
				lodging expenses of individuals from underrepresented groups who are being
				recruited as teachers under this section.
								(e)Matching
				funds
								(1)In
				generalThe Secretary may not
				make a grant to an eligible entity under subsection (a) unless the eligible
				entity agrees that, with respect to the costs to be incurred by the eligible
				entity in carrying out the activities for which the grant is awarded, the
				eligible entity will make available non-Federal contributions in an amount
				equal to not less than 10 percent of the Federal funds provided under the
				grant.
								(2)Satisfying
				matching requirementThe non-Federal contributions required under
				paragraph (1) may be—
									(A)in cash or
				in-kind, including services, fairly evaluated; and
									(B)from—
										(i)any private
				source; or
										(ii)a
				State educational agency or local educational agency.
										(3)WaiverThe
				Secretary may waive or reduce the non-Federal contribution required by
				paragraph (1) if the eligible entity involved demonstrates that the eligible
				entity cannot meet the contribution requirement due to financial
				hardship.
								(f)Duration
								(1)DeterminationIn
				determining whether to make a grant to an eligible entity for a local
				educational agency, the Secretary shall determine whether the elementary
				schools and secondary schools in the agency have attracted a sufficiently
				diverse group of teachers to provide the educational benefits described under
				subsection (b)(2)(C).
								(2)GrantThe
				Secretary shall make the grant only if the Secretary determines that the
				schools described in paragraph (1) have not attracted that group and need
				additional activities under this section to provide the educational
				benefits.
								2502.Reports to
				SecretaryAn eligible entity
				receiving a grant under section 2501(a) shall submit to the Secretary not later
				than 90 days after the end of each school year in which the eligible entity
				receives grant funds a report that contains—
							(1)a description of
				the activities for which the eligible entity used grant funds during such
				school year;
							(2)data concerning,
				with respect to the schools served by the eligible entity—
								(A)the number of individuals from
				underrepresented groups that began teaching during such school year;
								(B)the retention rate of teachers who are
				individuals from underrepresented groups;
								(C)in the case of the report covering the last
				school year in which the eligible entity receives grant funds, indicators of
				student academic achievement during such school year as compared with previous
				school years, disaggregated, if possible, by the achievement of—
									(i)economically
				disadvantaged students;
									(ii)students from
				major racial and ethnic groups;
									(iii)students with
				disabilities; and
									(iv)students with
				limited English proficiency;
									(D)student graduation
				rates for the school year covered by the report as compared with previous
				school years, if applicable in the case of the schools served by the eligible
				entity; and
								(E)student attendance rates for the school
				year covered by the report as compared with previous school years; and
								(3)a description of
				and data regarding such characteristics of the schools served by the eligible
				entity, and the students of such schools, as the Secretary considers
				appropriate, including the number and percentage of students in each of the
				groups listed in clauses (i) through (iv) of paragraph (2)(C).
							2503.Best practices
				information clearinghouse
							(a)In
				generalThe Secretary shall
				evaluate the success of the activities carried out by eligible entities using
				grant funds received under section 2501(a) and compile a database of best
				practices for recruiting, conducting outreach to, training, and retaining
				individuals from underrepresented groups as public elementary school and
				secondary school teachers. The Secretary shall make such database available to
				eligible entities (regardless of whether the eligible entities have received
				grants under such section) through an Internet Web site.
							(b)Funds
				availableOf the amounts appropriated to carry out this part for
				a fiscal year, the Secretary may use not more than 10 percent to carry out this
				section during such fiscal year.
							2504.DefinitionsIn this part, the following definitions
				apply:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency (or consortium of local educational agencies); or
								(B)an entity
				that—
									(i)has entered into a
				partnership with a local educational agency (or consortium of local educational
				agencies) in which the local educational agency (or consortium of local
				educational agencies) is the primary partner; and
									(ii)is a private
				nonprofit organization, an educational service agency, an institution of higher
				education, or a State educational agency.
									(2)High-need high
				schoolThe term
				high-need high school means a secondary school—
								(A)in which the
				entering grade of the school is not lower than grade 9 and that includes grade
				12; and
								(B)that has a
				graduation rate of not more than 65 percent in each of the 2 academic years
				prior to the submission of the grant application.
								(3)High-need middle
				schoolThe term high-need middle school means a
				secondary school—
								(A)in which the
				entering grade is not lower than grade 6 and the highest grade is not higher
				than grade 9; and
								(B)from which not less than 35 percent of the
				students who complete such school enroll in a high-need high school.
								(4)High-need
				schoolThe term high-need school means a public
				school, including a charter school (as such term is defined in section
				5210(1))—
								(A)in which not less
				than 40 percent of the enrolled students are eligible to receive free or
				reduced price lunches under section 9(b) of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1758(b)); or
								(B)that is a
				high-need high school or a high-need middle school.
								(5)Individual from
				an underrepresented groupThe
				term individual from an underrepresented group means an individual
				who is a member of a racial or gender group that has historically been
				underrepresented among teachers in public elementary schools and secondary
				schools in the school district involved.
							2505.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as are necessary
				for fiscal years 2014 through
				2019.
						.
			(b)Clerical
			 amendmentThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by adding after the item related
			 to section 2441 the following:
				
					
						Part E—Recruitment, training, and retention
				of teachers, including teachers from underrepresented groups
						Sec. 2501. Grant program.
						Sec. 2502. Reports to
				Secretary.
						Sec. 2503. Best practices information
				clearinghouse.
						Sec. 2504. Definitions.
						Sec. 2505. Authorization of
				appropriations.
					
					.
			
